Citation Nr: 0319016	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-09 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to January 
1972, from April 1981 to April 1985, and from August 1986 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Sioux Falls, South Dakota, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for bilateral carpal tunnel syndrome.

The Board notes that the veteran sent a letter to the Board 
requesting that a hearing be scheduled between his 
representative and a Veterans Law Judge.  The veteran 
indicated that he did not wish to personally attend the 
hearing.  The veteran's representative indicated, in a July 
2003 informal hearing presentation, that the veteran did not 
wish to attend a personal hearing and the claims folder had 
been forwarded to them for the preparation of the informal 
hearing presentation in lieu of a personal hearing.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's 
duty to notify and assist has been significantly expanded in 
the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  To date, the veteran has not been 
issued the proper notice required by the VCAA.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of 
the evidence and information 
necessary to substantiate his claim 
and inform him whether he or the VA 
bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103 (a) and (b) (West 
2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Review the claims file and ensure 
that no other notification or 
development action, in addition to 
that directed above, is required by 
the VCAA.  If further action is 
required, undertake it before further 
adjudication of the claims.

3.  Readjudicate the veteran's claim 
on appeal, with application of the 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

4.  If the decision with respect to 
the claim remains adverse to the 
veteran, he should be furnished with 
a supplemental statement of the case 
(SSOC) and afforded a reasonable 
period of time within which to 
respond.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2002).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




